MEMORANDUM OPINION

                                           No. 04-11-00534-CR

                                      IN RE Eric Anthony CANTU

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: August 3, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 26, 2011, relator Eric Anthony Cantu filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se “motion to accumulate all previously

served incarceration time.” However, relator is still represented by appointed counsel in the

criminal proceeding pending in the trial court for which he is currently confined. A criminal

defendant is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922

(Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial

court has no legal duty to rule on pro se motions or petitions filed with regard to a criminal

proceeding in which the defendant is represented by counsel. See Robinson, 240 S.W.3d at 922.

Consequently, the trial court did not abuse its discretion by declining to rule on relator’s pro se

1
 This proceeding arises out of Cause No. 2011-CR-2001, styled State of Texas v. Eric Anthony Cantu, in the 226th
Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.
                                                                                  04-11-00534-CR


motion filed in the criminal proceeding pending in the trial court. Accordingly, the petition for

writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-